Citation Nr: 0632053	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-03 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for asbestosis.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk





INTRODUCTION

The veteran had active service in the United States Navy from 
March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran has expressed disagreement with the February 2004 
rating decision as relates to service connection for 
hypertension, skin cancer, prostate cancer secondary to 
asbestosis, bladder surgery secondary to asbestosis, a sleep 
disorder, and congestive heart failure, status post-bypass 
surgery, secondary to asbestosis.  The veteran received a 
statement of the case regarding these issues in January 2006 
but has not yet filed a substantive appeal to the Board.  



FINDINGS OF FACT

1.  The veteran experiences asbestosis with a lowest Forced 
Vital Capacity (FVC) score of 75 percent predicted.

2.  The veteran experiences bilateral hearing loss with 
speech recognition scores, for the right ear, at a lowest of 
92 percent, with average pure tone thresholds between 49 and 
56.25 decibels (dB).  For the left ear, speech recognition 
scores are at a lowest of 92 percent, with average pure tone 
thresholds between 43 and 51.25 decibels (dB). 




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for asbestosis have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a, Diagnostic Code 6833 (2005).

2.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a September 2003 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and what evidence VA would attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran was notified, in April 2006, of the evidence 
necessary to establish an increase in disability rating and 
the effective date of the award should an increase be granted 
for his claims.  This is in full compliance with VA's duty to 
assist the veteran as amended by recent jurisprudential 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claims.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Additionally, VA examinations to evaluate the 
disabilities at issue were conducted.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
by the RO in February 2004.  In light of this, the Board does 
not just consider the present levels of disability, but 
rather the entire period, from service to the present, 
covered by the record.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Analysis

Asbestosis

The veteran served in the U.S. Navy as an aviation mechanic 
in the Pacific Theater of Operations (PTO) during the Second 
World War.  As a result of his support to naval aviation 
units engaged in combat against Imperial Japan, he 
experienced exposure to asbestos in the gaskets and other 
fixtures of aircraft, resulting in asbestosis. 

The veteran's service-connected asbestosis is evaluated under 
Diagnostic Code 6833.  Under these criteria, there are two 
factors used to determine the proper evaluation.  The factors 
include the Forced Vital Capacity (FVC) and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)).

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where Forced Vital 
Capacity (FVC) is less than 50 percent predicted, or; where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40 percent 
predicted, or; where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.  A 60 percent rating is 
warranted where the evidence shows FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation.  A 30 percent 
rating is warranted where the evidence shows FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56  to 65 percent 
predicted.  A 10 percent rating is warranted where the 
evidence shows FVC of 75 to 80 percent predicted, or; DLCO 
(SB) of 66 to 80 percent predicted.

The service medical records do not indicate any complaints, 
treatment, or diagnosis of asbestosis while the veteran was 
in the active naval service.  The earliest indication of a 
diagnosis of asbestosis comes from a January 2004 VA-ordered 
pulmonary examination.  As a result of this examination, the 
veteran was found to have remote granulomatus disease.  The 
examiner stated in this assessment that the claimed condition 
of asbestosis was consistent with the objective findings of 
his examination and that the veteran's subjective history 
indicated asbestos exposure.  From this, the RO assigned 
service connection and evaluated the veteran's condition as 
10 percent disabling.

The report of the January 2004 examination indicates that the 
veteran was given three FVC tests after using his 
bronchodilator.  The results of all three tests show, 
respectively, a 73, 75, and 77 percent predicted score.  The 
examiner then took these test results into consideration 
before preparing his final report, which assessed the 
veteran's FVC as 75 percent predicted.  

The veteran has contended that this assessment does not 
accurately portray the current state of his disability.  
Specifically, in his February 2005 substantive appeal, the 
veteran contends that he was well rested during the 
examination and that because of this, the findings of the 
pulmonary tests were inaccurate.  The veteran then submitted 
a private FVC test, dated in June 2001, indicating a pre-
bronchodilator score of 65.6 percent predicted.  

As a result of this contention, the RO scheduled the veteran 
for an additional VA pulmonary examination in October 2005.  
This examination, the most recent of record, indicates that 
the veteran showed a post-bronchodilator FVC of 80.7 percent 
predicted and a DLCO (SB) of 86.6 percent predicted.  

Based on the above medical evidence, the Board concludes that 
the veteran does not experience a FVC of at least 74 percent 
predicted to warrant the higher 30 percent evaluation.  
Indeed, based on the current level of his disability, the 
veteran is not entitled to a disability evaluation in excess 
of 10 percent.  The Board notes, that when rating 
interstitial lung disorders, it is VA policy to rate the 
disability based on post-bronchodilator use.  See 61 Fed. 
Reg. 46,723 (September 5, 1996).  The Board acknowledges the 
one post-bronchodilator FVC finding of 73 percent predicted 
in the January 2004 examination which, standing alone, might 
warrant a higher evaluation.  This test result was, however, 
a mere part of an overall disability impression whose final 
result indicated a FVC of 75 percent predicted, thus not 
meeting the regulatory threshold for a higher disability 
evaluation. Further, the DLCO (SB) of 86.6 percent predicted 
also does not meet the criteria for an evaluation greater 
than 10 percent.

In fact, the only evidence suggesting that the veteran's 
asbestosis is of such a severity to rate a greater disability 
evaluation comes from the veteran's own lay statements. The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis.  Accordingly, this lay 
evidence does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  




Bilateral Hearing Loss

The veteran, while in service, was exposed to many loud 
noises originating from the propeller-driven aircraft he 
maintained in support of naval air operations, resulting in a 
degree of bilateral hearing loss.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating of bilateral hearing loss is based on specific 
examination results, including a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometric test of pure tone decibel (dB) thresholds at 
1000, 2000, 3000, and 4000 Hertz (Hz.), with an average pure 
tone threshold obtained by dividing these thresholds by four.  
Once these test results are obtained, Table VI is utilized to 
give a Roman numeral designation of auditory acuity level for 
hearing impairment based on the percent of speech 
discrimination and the average pure tone threshold.  Once a 
designation for each ear has been determined, Table VII is 
used to determine the percentage evaluation for bilateral 
hearing loss by combining the Roman numeral designations of 
each ear.  See 38 C.F.R. § 4.85.

There is an alternative method of rating bilateral hearing 
impairment in instances of exceptional hearing loss.  In 
these cases, the Roman numeral designation for hearing loss 
of an ear may be based only on a pure tone threshold average, 
using Table VIA, or Table VI, whichever results in a higher 
evaluation.  Exceptional hearing loss exists when the pure 
tone threshold at the frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more; or where the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86.

A search of the service medical records returns no indication 
of bilateral hearing loss.  Indeed, the earliest record of 
potential hearing loss comes from a November 2003 private 
audiologist's letter which states that the veteran had a 25 
dB speech reception threshold bilaterally, speech 
discrimination scores of 80 percent for the right ear and 92 
percent for the left ear at 65 dB bilaterally, and speech 
discrimination scores of 64 percent for the right ear and 88 
percent for the left ear at 50dB bilaterally.  As these 
results did not utilize the Maryland CNC, they could not be 
used to assess a current level of disability.  See 38 C.F.R. 
§ 4.85(a).  The RO, however, in an attempt to assess the 
existence of a current disability, ordered a comprehensive 
audiological examination utilizing the Maryland CNC.  This 
VA-ordered examination was carried out by a private 
audiologist in January 2004 with the following results:

Right Ear:

Speech recognition was determined to be 92 percent with the 
following pure tone thresholds:

1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz.
Average
20
65
70
70
56.25

Left Ear:

Speech recognition was determined to be 92 percent with the 
following pure tone thresholds:

1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz.
Average
30
50
55
70
51.25

When applying Table VI to these results, there is an 
assignment of Roman numeral I for the left ear and Roman 
numeral I for the right ear, giving a combined disability 
evaluation on Table VII of 0 percent with no indication of 
exceptional hearing loss. 

The veteran expressed disagreement with this assessment in 
his February 2005 substantive appeal, in which he contended 
that his hearing loss had gotten worse since the January 2004 
examination.  In response, the RO scheduled the veteran  for 
a comprehensive VA examination in May 2005.  This 
audiological examination produced the following results:

Right Ear:

Speech recognition was determined to be 96 percent with the 
following pure tone thresholds:

1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz. 
Average
15
45
65
70
49

Left Ear:

Speech recognition was determined to be 94 percent with the 
following pure tone thresholds:

1000 Hz.
2000 Hz.
3000 Hz.
4000 Hz. 
Average
25
40
45
60
43

Applying Table VI to these results produces an identical 
result to the earlier January 2004 examination.  Once again 
there is an assignment of Roman numeral I for the left ear 
and Roman numeral I for the right ear, giving a combined 
disability evaluation on Table VII of 0 percent with no 
indication of exceptional hearing loss. 

Taking all the medical evidence of record together, the Board 
concludes that the veteran does experience a degree of 
bilateral hearing loss.  Such hearing loss, however, is not 
severe enough to warrant a compensable evaluation under the 
regulatory guidelines.  

The only evidence suggesting a compensable disability 
evaluation for the veteran's bilateral hearing loss comes 
from the veteran's own lay statements.  As has previously 
been shown, the veteran does not possess the requisite 
medical skills or credentials necessary to render a diagnosis 
and his opinions cannot be treated as competent medical 
evidence.  See Espiritu v. Derwinski at 492, 494-95.  

Conclusion

The preponderance of the evidence is against the veteran's 
claims for an initial disability evaluation in excess of 10 
percent for asbestosis and for an initial compensable 
disability evaluation for bilateral hearing loss.  As such, 
these claims must be denied.  In summary, the record contains 
no probative evidence showing that the veteran experiences 
his disabling conditions of asbestosis or bilateral hearing 
loss to a degree which would warrant higher disability 
ratings in the regulatory scheme.   In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for asbestosis is denied.

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


